Case 3:21-cv-30068-MGM Document 7-3 Filed 06/18/21 Page 1 of 2




        EXHIBI T
                            3
Case 3:21-cv-30068-MGM Document 7-3 Filed 06/18/21 Page 2 of 2


                    DIVERSIFIED POWER
      DPI           INTERNATIONAL, LLC

                                                                              February 4,2021



 To: Obras Sanitarias del Estado (O.S.E,)

 Bythe present we, Diversified Power lnternational, LLc (DPl), with legal domicile in (414
 century court, Piney Flatts, TN 37686) declare that the products solaRaft-QDBru and Quattro-
 DB@ are trade mark and patented (n'10,399,867) with only production in USA by our

 company.



 The only company allowed to present these products in the bid LP 21.610 is SonicSolutions
 Algae Control LLC through Carbosur SAIC.

 No other party or company is authorized to submit our products.




 We have notified Photon Water Technology s.r.o. that they did not have authorization to
 permit Gamatech to present products manufactured by DPl. They will not be allowed to
 purchase products directly from DPI to fulfill this tender.



 Please contact me should you have any questions.

 Sincerely,




 Charlie Morgan
 cmorgan@dpipower.com
 General Manager & Chief Technical Advisor
 Diversified Power lnternational LLC
